PER CURIAM.
The Board returns that the “merchandise consists of napkins or cloths woven in the piece, composed of cotton table damask.” The relevant paragraph (Tariff Act July .24, 1897, c. II, § 1, Schedule I, 30 Stat. 179 [U. S. Comp. St. 1901, p. 16(51]), is “(321). Cotton table damask, forty per centum.” The record is wholly barren of any testimony as to trade meaning of these words, and the common and popular meaning is certainly broad enough to cover the merchandise in question. Whether, as suggested on the argument, it also includes individual napkins and tablecloths cut off from the piece is a question not presented by this record, since the importer does not seek to review the Board’s classification of the individual articles under the countable cotton clauses; therefore, we express no opinion thereon. Certainly, the phrase “cotton table damask” is more specific than the various countable cotton provisions.
Decision affirmed.